Order, Supreme Court, New York County (Harold Tompkins, J.), entered March 23, 1990, which, inter alia, denied a petition under Business Corporation Law § 619 to nullify a shareholder vote and election of officers held on January 10, 1990, unanimously affirmed to the extent appealed from, with costs.
The petition to challenge the outcome of the shareholder meeting necessarily involves the underlying issue of who rightfully exercised control over respondent TCI Construction Corporation. In the absence of documentary evidence of shareholdings, that question must await determination at trial, after completion of discovery. Concur—Rosenberger, J. P., Asch, Kassal, Wallach and Smith, JJ.